Citation Nr: 9920180	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-30 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had verified active service from December 1944 to 
May 1946 and from July 1952 to September 1966.  Other periods 
of service have not been verified.  The veteran died on 
October [redacted] 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant's notice of 
disagreement was received in February 1997.  A statement of 
the case was mailed to the appellant in September 1997.  The 
appellant's substantive appeal was received in September 
1997.  


FINDINGS OF FACT

1.  In a May 1990 decision, the RO denied entitlement to 
service connection for the veteran's cause of death.  In a 
June 1990 letter, the appellant was provided notice of her 
procedural and appellate rights, however a notice of 
disagreement was not received within the subsequent one-year 
period.

2.  The claim since the May 1990 rating action that Agent 
Orange caused the veteran's death is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

1.  The RO's May 1990 decision denying service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. 3.104 (1998).

2.  New and material evidence has been submitted since the 
RO's May 1990 decision, thus, the claim for service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that there is an inactive VA 
claims file of this veteran that apparently cannot be found.  
The exact contents of this claims file are unknown.  However, 
a January 1947 rating decision is of record which granted 
service connection for residuals impacted fracture base of 
the third metacarpal of the right hand.  This rating decision 
indicated that the veteran had active service from December 
1944 to May 1946.  As such, the Board accepts these service 
dates as accurate.  In addition, a DD Form 214 is of record 
which shows that the veteran had active service from July 
1952 to September 1966 and also indicates that the veteran 
had 7 years and 9 days of other service.    

According to his Certificate of Death, the veteran died on 
October [redacted] 1970 at the age of 42 due to acute and chronic 
pulmonary edema due to hyaline membrane proliferation.  

In a May 1990 decision, the RO denied entitlement to service 
connection for the cause of the veteran's death based on a 
finding that the veteran died of acute and chronic pulmonary 
edema, due to hyaline membrane proliferation, and that this 
disability was not shown during active service, or in records 
of his medical treatment more proximate to the time of his 
active service.  The RO further advised that disabilities 
"which would have been service-connected, including a 
gastric ulcer," did not cause the veteran's death, and were 
not of such severity as to have materially hastened it.  The 
appellant was subsequently provided notice of her procedural 
and appellate rights; however she did not perfect her appeal.  
The RO's May 1990 decision denying service connection for the 
veteran's cause of death is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. 3.104 (1998).

In April 1996, the appellant requested that her claim for 
entitlement to service connection for the cause of the 
veteran's death be reopened.  The appellant stated that the 
veteran's death was due to a lung disability, and contended 
that his exposure to Agent Orange during service in Vietnam 
contributed to his lung disability.  In a May 1996 rating 
decision, the RO basically reopened and denied service 
connection for the cause of the veteran's death.  The RO 
explained that under the authority granted by the Agent 
Orange Act of 1991, the VA has determined that presumption of 
service connection based on exposure to herbicides used in 
Vietnam is not warranted for any conditions other than those 
for which the VA has found a positive association between the 
condition and such exposure.  The RO stated that the cause of 
the veteran's death, chronic pulmonary edema, is not a 
condition for which the VA has found a positive association 
between it and exposure to Agent Orange.  However, the RO in 
the statement of the case found that new and material 
evidence had not been submitted to reopen the claim as there 
was no reasonable possibility that the new evidence would 
change the prior denial.  In view of this the Board is 
considering the issue to be as shown on the front page.

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  The Board notes that the applicable 
regulation requires that new and material evidence is 
evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In regard to the term "new and material," the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has stated that "new" evidence 
means more than evidence which was not previously physically 
of record.  To be "new," additional evidence must be more 
that merely cumulative.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In order for evidence to be "material," in Colvin 
the Court stated that "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
expounded upon the "two-step analysis" which must be 
conducted under 38 U.S.C.A. § 5108 (West 1991) as set forth 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order 
to determine if new and material evidence has been submitted.  
First, the Court in Evans stated that it must be determined 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In this case, the 
Board notes that the last final denial on the merits was the 
RO's May 1990 decision.  Second, if the evidence is new and 
material, the Board must reopen the claim and review all the 
evidence of record to determine the outcome of the claim on 
the merits.  The first step involves three questions: (1) Is 
the newly presented evidence "new" (not of record at the time 
of the last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issues at hand? (3) If it is new and 
probative, then, in light of all of the evidence of record, 
is there a reasonable possibility that the outcome of the 
claim on the merits would be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

In this case, in particular, the evidence added to the record 
since the RO's May 1990 decision includes the appellant's 
contentions that the veteran's lung disability was due to his 
exposure to Agent Orange during service in Vietnam.  The 
Board finds that assuming the credibility of the appellant's 
contentions as required by Justus, the appellant has 
submitted new and material evidence.  This contention is not 
only new, but is also material because it directly conflicts 
with the reasons for the denial of the appellant's claim in 
May 1990 as it was never before considered.  Thus, this 
evidence is relevant and probative to the issue at hand and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1998).

In conclusion, the Board finds that the evidence submitted 
since the RO's May 1990 decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim and, thus, new and material evidence has been 
submitted to reopen the prior final decision.  


ORDER

The claim is reopened and, to this extent only, the appeal is 
granted.  



REMAND

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.
In view of the above determination that the appellant's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to decide whether the claim is well grounded 
and, if so, consider the claim on the merits.  

Following the action outlined, the directives set forth in 
Elkins should be undertaken by the RO.  As noted, in Elkins, 
the Court held that the process for reopening claims under 
the Federal Circuit's holding in Hodge, consists of three 
steps.  First, the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  The Board has determined that new and material 
evidence has in fact been presented.  Therefore, the second 
and third steps need to be undertaken as follows.  The second 
step requires that the RO must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Thus, upon remand, 
the RO must apply Elkins.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should again attempt to locate 
the inactive VA claims file of the 
veteran. 

2.  The RO should contact the National 
Personnel Records Center to verify all 
periods of the veteran's service to 
include the veteran's service in Vietnam.  
In addition, the RO should request copies 
of the veteran's service personnel and 
administrative records.  These records 
should be associated with the claims 
file.

3.  The RO should again review the 
appellant's claim.  This should include 
consideration of Elkins to determine if 
the appellant's claim for service 
connection for the cause of the veteran's 
death is well-grounded, and, if so, if 
service connection is warranted based on 
the merits of the claim.  If any benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The appellant need take no action until 
she is further informed, but she may furnish additional 
evidence and 
argument while the case is in remand status.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

